Citation Nr: 0712902	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  02-09 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 9, 1982 to July 
7, 1982.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1998 rating decision rendered by the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In March 2004, the veteran testified at a Central Office 
hearing in Washington, D.C. before the undersigned Veterans 
Law Judge.  A transcript of this hearing is associated with 
the claims folders.

In March 2005, the Board remanded this case for further 
evidentiary development.  The requested development has been 
completed.  The case has now been returned to the Board for 
further appellate consideration.   


FINDING OF FACT

The evidence received since an unappealed rating decision of 
June 1997 denying service connection for psychiatric 
disability is cumulative or redundant of the evidence 
previously of record or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
previously denied claim of entitlement to service connection 
for a psychiatric disability.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the initial unfavorable rating 
decision was rendered prior to the enactment of the VCAA.  
The record reflects that the RO and the Appeals Management 
Center (AMC) provided the veteran with the notice required 
under the VCAA, to include notice that he should submit any 
pertinent evidence in his possession, by letters mailed in 
March 2001, November 2004, and March 2005.  The veteran was 
also provided with the requisite notice with respect to the 
disability-rating and effective-date elements of his claim in 
a March 2006 letter.  

The Court has recently held that, in claims to reopen, the 
duty to notify requires that the Secretary look at the bases 
for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The March 2005 VCAA letter is in compliance with the 
Court's holding in Kent.  The letter specifically informed 
the veteran of the type of evidence that was lacking in the 
prior denial and of the type of evidence that was necessary 
to reopen the claim when the veteran was advised that the 
evidence presented at the time of the rating decision was not 
considered new and material to the issue.  The veteran was 
re-advised of the elements necessary to establish service 
connection for a claimed disability, to include evidence of a 
relationship between the veteran's current disability and his 
service.  Moreover, the February 2002 statement of the case 
advised the veteran that the evidence submitted showing a 
current diagnosis of a psychiatric disability and service 
medical records showing no treatment for a psychiatric 
disorder during his service were cumulative or redundant of 
evidence previously consider, and therefore not new and 
material.  Indeed, at the March 2004 Board hearing, it was 
agreed upon that the record would be held open for 60 days 
for the veteran to obtain a medical opinion from Dr. H.L. and 
Dr. J.C. that showed that his psychiatric problem had its 
onset during service or was worsened as a result of his 
service.  Therefore, the Board is satisfied that there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining VA and private treatment 
records.  The Board adds that the AMC requested VA treatment 
records pertaining to psychological treatment the veteran 
reportedly received from January 1982 to date pursuant to 
information he provided, but the East Orange VA Medical 
Center indicated that only records from 1997 to 1999 were 
present.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate his claim.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that the RO and the AMC 
have complied with the duty to assist requirements of the 
VCAA and the pertinent implementing regulation. 

Following the completion of all indicated development of the 
record, the AMC readjudicated the veteran's claim in October 
2005.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim to reopen would have been 
different had complete VCAA notice been provided at an 
earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the claim to reopen.


Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 2002), which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2006), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received before that date.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of an 
appellant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).


Analysis

Service connection for a psychiatric disability was last 
finally denied by the RO in June 1997.  The RO decided that 
the veteran had not submitted new and material evidence as 
the evidence presented did not show that the claimed disorder 
was incurred in or aggravated by service.  The RO noted that 
the evidence only showed that the veteran was diagnosed with 
schizoaffective disorder, polysubstance abuse, and alcohol 
abuse, and that he had a long history of mental illness since 
1983.  

The evidence then of record included service medical records 
that failed to show any complaints, treatment, or findings 
referable to a psychiatric disorder during the veteran's 
military service.  

Records from East Orange General Hospital dated from January 
1983 to April 1995 and medical statements from Dr. D.S. and 
Dr. J.C. dated in February 1996 and July 1996, respectively, 
were of record.  The records and statements showed that in 
January 1983, the veteran was hospitalized for treatment of 
paranoid schizophrenia.  It was reported at that time that 
the veteran had a history of two prior hospitalizations for 
reported hallucinations and delusions, and aggressive 
behavior towards family members.  Thereafter, the veteran was 
hospitalized numerous times, and he was treated for paranoid 
schizophrenia, schizoaffective behavior, and depression.  

Records from Essex County Hospital Center dated from 
September 1993 to March 1994 and from Marlboro Psychiatric 
Hospital dated from August 1995 to March 1996, showed that 
the veteran was hospitalized for schizoaffective disorder.  

In various statements of record, the veteran essentially 
indicated that his psychiatric disorder was related to his 
service.  

The veteran's claim to reopen was received in October 1997.  
The evidence received since the prior unappealed denial 
includes VA treatment records dated from November 1997 to 
October 1999, which show that the veteran was hospitalized 
and treated for depression, schizoaffective disorder, and 
bipolar disorder.  

A December 1998 VA mental examination report shows that the 
veteran reported that he was depressed and anxious during 
service, but he acknowledged that he did not see any 
psychiatrist and was not hospitalized during service for 
these symptoms.  He stated that after service he was 
hospitalized in the psychiatric unit at the East Orange 
General Hospital in November 1982.  The examiner provided a 
diagnosis of schizoaffective disorder on Axis I.  

Records from Marlboro Psychiatric Hospital dated from 
September 1983 to March 1996, East Orange General Hospital 
dated from February 1996 to November 1997, Kings County 
Hospital dated in October 2000, Essex County Hospital Center 
dated in April 2002, and Medallion Care dated from March 2004 
to June 2004, show that the veteran was hospitalized and 
treated for paranoid schizophrenia and schizoaffective 
disorder.  

At the March 2004 Board hearing, the veteran essentially 
testified that his psychiatric problems had their onset 
during service. 

None of the evidence added to the record since the unappealed 
RO decision rendered in June 1997 is new and material.  The 
evidence is duplicative, cumulative, and redundant of 
evidence before the RO at the time of the June 1997 denial, 
which showed that the veteran contended that his psychiatric 
disorder was related to his service, and which showed that he 
was currently diagnosed with a psychiatric disorder for which 
he had continuously been treated for since his discharge from 
less than ninety days of service.  No competent medical 
evidence showing a link between the currently diagnosed 
psychiatric disorder and the veteran's service has been 
submitted.  Therefore, the evidence added is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, reopening of 
the veteran's claim for service connection for a psychiatric 
disability is not warranted.  


							(CONTINUED ON NEXT PAGE)


ORDER

Having determined that new and material evidence has not been 
received, reopening of the claim of entitlement to service 
connection for a psychiatric disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


